           Case 2:19-cv-00550-DWA Document 37 Filed 06/02/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUDITH HAMAR,                                         )
                                                      )
              Plaintiff,                              )
                                                      )
    -vs-                                              )        Civil Action No. 19-550
                                                      )
                                                      )
ANDREW M. SAUL, 1                                     )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )

AMBROSE, Senior District Judge



                                    MEMORANDUM OPINION

       Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 14 and

18). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 15 and 19). After

careful consideration of the submissions of the parties, and based on my Opinion set forth

below, I am granting Plaintiff’s Motion for Summary Judgment (ECF No. 14) denying

Defendant’s Motion for Summary Judgment. (ECF No. 18).

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her applications for disability insurance benefits and supplemental security

income pursuant to the Social Security Act.         Administrative Law Judge (“ALJ”), Christian

Bareford, held a hearing on January 30, 2018. (ECF No. 8-2, pp. 38-63). On June 22, 2018,

the ALJ found that Plaintiff was not disabled under the Act. (ECF No. 8-2, pp. 22-32).

       After exhausting all administrative remedies, Plaintiff filed the instant action with this

court. The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 14 and 18).

The issues are now ripe for review.


1
 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.
           Case 2:19-cv-00550-DWA Document 37 Filed 06/02/20 Page 2 of 3



        Plaintiff, inter alia, argues that the ALJ was an unconstitutionally appointed officer,

pursuant to Lucia v. S.E.C., 138 S. Ct. 2044 (2018). 2 This issue was stayed pending the Court

of Appeals’ decision in several cases, including Cirko v. Berryhill, 948 F. 3d 148 (3d Cir. 2020).

(ECF No. 22).       The stay was continued pending the exhaustion of pertinent appellate

proceedings. Id. Presently, Defendant has filed a Status Report, stating that it will not seek

Supreme Court review of Cirko, and disavowing an argument that Cirko is inapplicable here.

(ECF No. 36, ¶3). As a result, I will grant the pending Motion to Lift the stay. (ECF No. 35).

        In Lucia, the Supreme Court held that ALJs of the Securities and Exchange Commission

must be appointed by the President, a court of law, or the Department head. Lucia, 138 S. Ct.

at 2053.     In Cirko, our Court of Appeals determined that a Social Security claimant is not

required to exhaust her administrative remedies before raising an appointments clause issue

with the District Court. Cirko, 948 F. 3d at 152, 155. Pursuant to Lucia and Cirko, the Court

concludes that Plaintiff is entitled to have all claims adjudicated by a constitutionally appointed

ALJ other than the ALJ who presided over the prior hearing. See id. at 159-60; Bauer v. Saul,

No. 19-2563, 2020 WL 1955595, at *2 (E.D. Pa. Apr. 23, 2020). Consequently, remand is

warranted.

        An appropriate order shall follow.




2
  Following Lucia, on July 16, 2018, the Acting Commissioner of Social Security appointed Defendant’s
ALJs in accordance with the Appointments Clause, United States Constitution Art. II, § 2, cl. 2. This
action had no retroactive effect. Flynn v. Saul, No. 19-0058, 2020 WL 509164, at *2 (E.D. Pa. Jan. 30,
2020).


                                                    2
           Case 2:19-cv-00550-DWA Document 37 Filed 06/02/20 Page 3 of 3



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUDITH HAMAR,                                          )
                                                       )
              Plaintiff,                               )
                                                       )
    -vs-                                               )       Civil Action No. 19-550
                                                       )
                                                       )
ANDREW M. SAUL, 3                                      )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
       Defendant.                                      )

AMBROSE, Senior District Judge


                                       ORDER OF COURT

       THEREFORE, this 2nd day of June, 2020, it is ordered that Plaintiff’s Motion to Lift the

Stay (ECF No. 35) is granted.

       It is further ordered that Plaintiff’s Motion for Summary Judgment (ECF No. 14) is

granted and Defendant’s Motion for Summary Judgment (ECF No. 18) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.


                                                       BY THE COURT:

                                                     s/ Donetta W. Ambrose
                                                       Donetta W. Ambrose
                                                       United States Senior District Judge




3
 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.


                                                 3
